Citation Nr: 1011985	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-23 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative joint disease (DJD) of the lumbar 
spine; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of the right knee; and if so, 
whether service connection is warranted.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of the left knee; and if so, whether 
service connection is warranted.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from December 1946 to 
December 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and April 2007 rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The March 
2007 rating decision declined to reopen the appellant's 
claims of entitlement to service connection for DJD of the 
lumbar spine and arthritis of the bilateral knees.  The 
rating decision also denied the appellant's claims of 
entitlement to service connection for bilateral hearing loss 
and bilateral tinnitus.  The April 2007 rating decision 
confirmed and continued the RO's previous determination not 
to reopen the appellant's claims of entitlement to service 
connection for DJD of the lumbar spine and arthritis of the 
bilateral knees.  The appellant submitted a Notice of 
Disagreement with these denials in September 2007 and timely 
perfected his appeal in August 2008.


In December 2009, the appellant presented sworn testimony 
during a personal hearing in St. Petersburg, Florida, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.

With regard to the appellant's petition to reopen his claims 
for DJD of the lumbar spine and arthritis of the bilateral 
knees, to establish jurisdiction over these issues, the Board 
must first consider whether new and material evidence has 
been submitted to reopen the claims.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2009).  The Board must proceed 
in this fashion regardless of the RO's actions.  See Barnett 
v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-
92.  As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claims.

Following his December 2009 Travel Board hearing, the 
appellant submitted additional VA Medical Center (VAMC) 
treatment records.  The appellant specifically waived agency 
of original jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for: DJD of 
the lumbar spine, arthritis of the bilateral knees, bilateral 
hearing loss and bilateral tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The appellant will be notified if further action on his 
part is required.


FINDINGS OF FACT

1.  The RO denied the appellant's petition to reopen his 
claims of entitlement to service connection for DJD of the 
lumbar spine and arthritis of the bilateral knees in August 
1999; the appellant did not appeal that denial and it is 
final.
2.  Evidence received since the August 1999 rating decision 
relates to unestablished facts necessary to substantiate the 
claims of entitlement to service connection for DJD of the 
lumbar spine and arthritis of the bilateral knees, and raises 
a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The criteria for reopening the claims of entitlement to 
service connection for DJD of the lumbar spine and arthritis 
of the bilateral knees have been met, and the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues for resolution before the Board are whether new 
and material evidence has been received sufficient to reopen 
the appellant's claims of entitlement to service connection 
for DJD of the lumbar spine and arthritis of the bilateral 
knees.  After a review of the evidence of record, the Board 
finds that new and material evidence has been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2009).  In order to reopen a claim, "new and 
material evidence" must be associated with the claims file.  
See 38 U.S.C.A. § 5108 (West 2002).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The August 1999 rating decision 
that declined to reopen the appellant's claims of entitlement 
to service connection for DJD of the lumbar spine and 
arthritis of the bilateral knees is final and may not be 
reopened in the absence of new and material evidence.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the appellant's claims to reopen were filed in 
November 2006.  The revised regulations require that evidence 
raise a reasonable possibility of substantiating the claims 
in order to be considered "new and material," and define 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished facts necessary to substantiate the claims.  
See 38 C.F.R. § 3.156(a) (2009).  The credibility of the 
evidence is presumed for the purpose of reopening.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the August 1999 rating decision, the evidence 
of record consisted of: service treatment records for the 
period December 1946 through December 1949 and a VA 
examination report dated in January 1999.  The RO declined to 
reopen the appellant's claims because the evidence of record 
failed to establish that the appellant had suffered from 
injuries to his low back and knees in service, nor did it 
establish a nexus between service and his current 
disabilities.

Evidence received in the current attempt to reopen the claims 
includes: the appellant's military discharge document; the 
Basic Parachute Training Course Certificate, dated in May 
1947; photographs of the appellant; lay statements; VAMC Bay 
Pines outpatient treatment records, dated January 1999 
through January 2010; and a VA examination report, dated in 
April 2007.  The Board finds that this additional evidence is 
both new and material as defined by regulation.  See 
38 C.F.R. § 3.156(a) (2009).  

This new evidence does relate to unestablished facts in this 
case (i.e., whether the appellant currently suffers from 
disabilities that are the result of his time in service).  
Having determined that new and material evidence has been 
added to the record, the appellant's claims are reopened.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

However, the Board cannot, at this point, adjudicate the 
reopened claims, as further assistance is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.


ORDER

The claims of entitlement to service connection for DJD of 
the lumbar spine and arthritis of the bilateral knees are 
reopened.  To this extent, and to this extent only, the 
appeal is granted.


REMAND

Having reopened the claims of entitlement to service 
connection for DJD of the lumbar spine and arthritis of the 
bilateral knees does not end the Board's inquiry.  Rather, in 
this case, it places upon VA the duty to assist the appellant 
in the development of the claims by conducting an appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a) (West 2002).  Additionally, 
the Board finds that the claims of entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus 
also require additional evidentiary development prior to the 
adjudication of the claims.

The appellant contends that he currently suffers from DJD of 
the lumbar spine, arthritis of the bilateral knees, bilateral 
hearing loss and bilateral tinnitus as a result of his time 
in active duty service.  Specifically, the appellant alleges 
that his duties as a paratrooper, and one fall in particular 
while parachuting, are the cause of his DJD of the lumbar 
spine and arthritis of the bilateral knees.  He further 
alleges that his exposure to noise in service, specifically 
the loud noise from aircraft engines while parachuting, is 
the cause of his bilateral hearing loss and tinnitus.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Initially, the Board notes that the appellant has been 
diagnosed with DJD with osteoarthritis of the lumbar spine, 
osteoarthritis of the bilateral knees, bilateral hearing loss 
and bilateral tinnitus.  See VA Joints Examination Report, 
April 2, 2007; VAMC Audiological Consults, October 6, 2006 & 
January 23, 2007.  Accordingly, element (1) under Hickson, 
current disability, has been met.

In a case such as this where it appears that the appellant's 
service records are incomplete, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out; however, the O'Hare precedent does not raise a 
presumption that the missing service records would, if they 
still existed, necessarily support the appellant's claims.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claims, and to explain its 
decision when the appellant's service records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Review of the appellant's service treatment records is 
completely negative for any complaints of or treatment for 
low back pain, bilateral knee pain, bilateral hearing loss or 
bilateral tinnitus.  See Service Treatment Records, 
generally.  The appellant's service discharge document 
establishes that he was a Greek translator and does not 
indicate that he was a paratrooper during service.  
Unfortunately, the appellant's service personnel records were 
unavailable for review to establish whether the appellant 
also served as a paratrooper.  In a February 2007 VA 
Memorandum, it was noted that the appellant's service 
personnel records were most likely burned in the 1973 fire at 
the National Personnel Records Center (NPRC).  A February 
2007 letter from NPRC indicated that this type of information 
could not be reconstructed from other sources.

The Board notes, however, that the evidence of record 
contains a copy of the appellant's May 1947 Basic Parachute 
Training Course Certificate.  It is clear that he did 
participate in this training course and participated in at 
least several parachute jumps to qualify for his training 
certificate.  Affording the appellant the full benefit of the 
doubt, the Board finds that he did participate in parachute 
activities while in service.  Further, the appellant 
submitted a lay statement from A.M.F., a retired Colonel.  
Col. A.M.F. stated that he was assigned to the 82nd Airborne 
Division in the G2 Intelligence Division at Fort Bragg, North 
Carolina.  He saw the appellant during his orientation, as 
they were assigned together.  Col. A.M.F. further noted that 
the appellant remained assigned to the 525th Military Company 
at Fort Bragg as a military intelligence parachutist.  See 
Lay Statement, March 1, 2010.

Regarding his claims of entitlement to service connection for 
DJD of the lumbar spine and arthritis of the bilateral knees, 
the Board notes that the appellant has submitted a statement 
from his private physician, L.D.B., M.D., dated in January 
2010.  In this statement, Dr. L.B.D. stated that he began 
seeing the appellant in approximately 1992.  Unfortunately, 
all records associated with the appellant's treatment were 
destroyed by Hurricane Charley in 2004.  Dr. L.B.D. stated 
that he remembered the appellant's medical history and 
treatment and believed that the arthritis the appellant is 
currently experiencing in his knees and other joints, may be 
due to service-related parachute jumping and related trauma.  
See Private Treatment Record, L.D.B., M.D., January 25, 2010.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Here, Dr. L.B.D. did not review the 
appellant's claims file, nor did he provide a thorough 
rationale as to how parachuting could have caused the 
appellant's DJD of the lumbar spine and arthritis of the 
bilateral knees.

Further, while the appellant was afforded a VA joints 
examination in April 2007, the VA examiner did not address 
the appellant's participation in a parachute training course 
in service, and whether the activities associated therewith 
could cause the appellant's current disabilities.  As the 
Court of Appeals for Veterans Claims explained in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), the Board may 
consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the appellant's claims of entitlement to service 
connection for DJD of the lumbar spine and arthritis of the 
bilateral knees must be remanded for a new VA joints 
examination.



Regarding the appellant's claims of entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus, 
the Board finds that a VA audiological examination must be 
completed.  As indicated above, the Board has conceded that 
the appellant participated in parachute training during his 
time in service.  Further, the October 2006 VAMC audiological 
consult noted that military noise exposure was "likely" a 
contributing factor to the appellant's audiological 
disabilities.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The facts of these 
claims necessitate a VA audiological examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC is requested to obtain any 
outstanding VAMC treatment records 
dated from March 2007 to the present.  
Any response received should be 
associated with the appellant's claims 
file.

2.  The AMC is requested to schedule 
the appellant for a VA joints 
examination with an appropriate expert.  
The VA examiner should thoroughly 
review the appellant's claims file in 
conjunction with a copy of this REMAND 
and note this has been accomplished in 
the examination report.  In determining 
the likely nature and etiology of the 
appellant's currently diagnosed DJD of 
the lumbar spine and arthritis of the 
bilateral knees, the VA examiner should 
state whether it is at least as likely 
as not that he suffers from these 
disabilities as a result of his time in 
active duty service.

Specifically, the VA joints examiner is 
requested to address the fact that the 
appellant participated in basic 
parachute training while he was in 
service as well as the private medical 
opinion of Dr. L.B.D., as explained 
above.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The AMC is requested to schedule 
the appellant for a VA audiological 
examination with an appropriate expert.  
The VA examiner should thoroughly 
review the appellant's claims file in 
conjunction with a copy of this REMAND 
and note this has been accomplished in 
the examination report.  In determining 
the likely nature and etiology of the 
appellant's currently diagnosed 
bilateral hearing loss and bilateral 
tinnitus, the VA examiner should state 
whether it is at least as likely as not 
that he suffers from these disabilities 
as a result of his time in active duty 
service.

Specifically, the VA audiological 
examiner should address the fact that 
the appellant participated in basic 
parachute training while he was in 
service.  As part of this 
determination, the VA examiner should 
opine as to whether the acoustic trauma 
the appellant was exposed to during 
that time (1946 to 1949) is at least as 
likely as not the cause of his current 
audiological disabilities.  Further, 
the VA audiological examiner should 
address the October 6, 2006 VAMC 
audiological consultation, which stated 
that military noise exposure is 
"likely" a contributing factor to the 
appellant's current audiological 
disabilities.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinions to 
ensure that they are responsive to and 
in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


